EXHIBIT 10.1


EXECUTION VERSION

STOCK AND WARRANT PURCHASE AGREEMENT
 
by and between
 
Cicero, Inc.
 
and the Purchasers Identified on Schedule I hereto
 
July 15, 2015
 

 
 

--------------------------------------------------------------------------------

 

Table of Contents
 

    Page       1. Purchase and Sale.
1
         
(a)
Authorization of Shares
1
         
(b)
Purchase of Shares and Warrants
1
      2. Closing.
1
       
(a)
The Closing
1
         
(b)
Form of Payment
1
         
(c)
Conditions to the Purchaser’s Obligation to Purchase on the Closing Date
2
         
(d)
Conditions to the Company’s Obligation to Issue and Sell on the Closing Date
4
        3. Representations and Warranties of the Company.
4
         
(a)
Organization and Qualification
4
         
(b)
Subsidiaries
5
         
(c)
Authorization; Enforcement; Validity
5
         
(d)
Capitalization
5
         
(e)
Issuance of Securities.
6
         
(f)
No Conflicts
7
         
(g)
No Violation or Default
7
         
(h)
SEC Documents
7
         
(i)
Financial Statements
7
         
(j)
No Recent Changes
8
         
(k)
Independent Accountants
9
         
(l)
Intellectual Property
9
         
(m)
Licenses and Permits; Compliance with Law
12

 
 
i

--------------------------------------------------------------------------------

 
 

         
(n)
Insurance
13
         
(o)
Related Party Transactions
13
         
(p)
Tax Matters
13
         
(q)
Employees
14
         
(r)
Internal Control over Financial Reporting
14
         
(s)
Disclosure Controls and Procedures
14
         
(t)
Sarbanes-Oxley Compliance
15
         
(u)
Absence of Litigation
15
         
(v)
Investment Company Act
15
         
(w)
No Market Manipulation
15
         
(x)
Foreign Corrupt Practices
15
         
(y)
Brokers
15
         
(z)
Regulation
16
      4. Purchasers’ Representations and Warranties.
16
       
(a)
Transfer or Resale
16
         
(b)
Investment Purpose
16
         
(c)
General Solicitation
16
         
(d)
Information
16
         
(e)
Reliance on Exemptions
17
         
(f)
No Governmental Review
17
         
(g)
Authorization; Enforcement; Validity
17
         
(h)
No Conflicts
17
         
(i)
Exculpation Among Purchasers
17
         
(j)
No “Bad Actor” Purchasers
18
        5. Restrictions on Transfer.
18

 
 
ii

--------------------------------------------------------------------------------

 
 

           
(a)
Resales
18
         
(b)
Rule 144
18
         
(c)
Legends
18
         
(d)
Legend Removal
19
      6. Survival and Indemnification.
19
       
(a)
Survival
19
         
(b)
Indemnification
19
         
(c)
Conduct of Indemnification Proceedings
20
      7. Other Agreements and Covenants.
20
       
(a)
Use of Proceeds
20
         
(b)
Form D; Blue Sky Filings
20
         
(c)
Exchange Act Filings
21
         
(d)
Integration
21
         
(e)
Expenses
21
         
(f)
Exchange Act Filings
21
         
(g)
Subsequent Equity Sales
21
         
(h)
Equal Treatment of Purchasers
22
         
(i)
Right of First Offer
22
      8. Public Statements
22
      9. Miscellaneous.
23
         
(a)
Governing Law
23
         
(b)
Entire Agreement
23
         
(c)
Amendments and Waivers
23
         
(d)
Notices
23
         
(e)
No Strict Construction
25

 
 
iii

--------------------------------------------------------------------------------

 
 

         
(f)
Further Assurances
25
         
(g)
Severability
25
         
(h)
Successors and Assigns
25
         
(i)
Investigation
25
         
(j)
No Third-Party Beneficiaries
25
         
(k)
Replacement of Securities
25
         
(l)
Independent Nature of Purchasers’ Obligations and Rights
26
         
(m)
Business Day
26
         
(n)
Headings
26
         
(o)
Execution
26

 

SCHEDULES               Schedule I - The Purchasers           EXHIBITS          
    Exhibit A - Form of Warrant           Exhibit B - Form of Investor Rights
Agreement           Exhibit C - Form of Voting Agreement           Exhibit D -
Net Operating Loss Carry Forwards          


 
iv

--------------------------------------------------------------------------------

 
 
STOCK AND WARRANT PURCHASE AGREEMENT
 
This Stock and Warrant Purchase Agreement, dated as of July 15, 2015 (this
“Agreement”), is made by and between Cicero, Inc., a Delaware corporation, (the
“Company”), and each purchaser identified on Schedule I hereto (each a
“Purchaser”, and collectively, the “Purchasers”).
 
RECITALS
 
In accordance with the terms and conditions of this Agreement and pursuant to
exemptions from registration under the Securities Act of 1933, as amended (the
“Securities Act”), the Company has agreed to issue and sell, and each Purchaser
has agreed, severally and not jointly, to purchase a number of shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), and
warrants to purchase a number of shares of Common Stock (the “Warrant”, and
together with all such warrants being issued to Purchasers under this Agreement,
the “Warrants”, and together with the Common Stock, the “Securities”), each as
set forth opposite such Purchaser’s name on Schedule I to this Agreement.
 
NOW THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each Purchaser
hereby agree as follows:
 
1. Purchase and Sale.
 
(a) Authorization of Shares.  The Company has authorized (i) the sale and
issuance to the Purchasers of the shares of Common Stock, (ii) the sale and
issuance to the Purchasers of the Warrants, and (iii) the issuance of shares of
Common Stock to be issued upon exercise of the Warrants (the “Warrant Shares”).
 
(b) Purchase of Shares and Warrants. At the Closing (as defined below), the
Company shall issue and sell to each Purchaser, and each Purchaser shall,
severally and not jointly, purchase from the Company, upon the terms and subject
to the conditions set forth in this Agreement, (i) the number of shares of
Common Stock set forth opposite such Purchaser’s name on Schedule I to this
Agreement (the “Shares”) and (ii) a Warrant to purchase the number of shares of
Common Stock at an exercise price per share set forth opposite such Purchaser’s
name on Schedule I to this Agreement for an aggregate purchase price as set
forth opposite such Purchaser’s name on Schedule I to this Agreement (the
“Purchase Price”).
 
2. Closing.
 
(a) The Closing.  The consummation of the purchase and sale of the Shares and
the Warrants (the “Closing”) shall be effected by facsimile or other electronic
exchange of documentation, and held on the date hereof (the “Closing Date”), at
the offices of Bryan Cave LLP, legal counsel to Privet Fund, LP (“Privet”), at
One Atlantic Center, Fourteenth Floor, 2101 West Peachtree Street, NW, Atlanta,
Georgia 30309-3488.
 
(b) Form of Payment. On the Closing Date, each Purchaser shall pay the Company
the Purchase Price for the Shares and the Warrants to be issued and sold to such
Purchaser, by
 

 
1

--------------------------------------------------------------------------------

 
 
wire transfer of immediately available funds in accordance with the Company’s
written wire instructions previously provided to the Purchasers, and the Company
shall deliver to each Purchaser the original certificate or certificates
representing the Shares and the Warrants, duly executed on behalf of the Company
and registered in the name of such Purchaser.
 
(c) Conditions to the Purchaser’s Obligation to Purchase on the Closing Date.
Each Purchaser’s obligation to purchase the Shares and the Warrants at the
Closing shall be subject to the satisfaction, on or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Purchaser’s sole benefit and may be waived by such Purchaser at any time in its
sole discretion:
 
(i) the representations and warranties of the Company in this Agreement shall be
true, correct and complete as of the Closing Date (except for representations
and warranties that speak as of a specific date, which shall be true, correct
and complete as of such date) and the Company shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing;
 
(ii) no temporary restraining order, preliminary or permanent injunction or
other order or decree, and no other legal restraint or prohibition, shall exist
which questions the validity of this Agreement or the right of the Company or
any Purchaser, as the case may be, to enter into this Agreement or prevents or
could reasonably be expected to prevent the consummation of the transactions
contemplated by this Agreement, or any litigation or court or administrative
proceeding have been commenced or threatened with respect to the foregoing;
 
(iii) the Company shall have amended each of (w) the $700,000 Amended
Convertible Stock-Payable Promissory Note, dated as of March 28, 2012, by the
Company in favor of SOAdesk, LLC, a Delaware limited liability company
(“SOAdesk”), as amended (“SOAdesk Note 1”), (x) the $700,000 Short Term
Convertible Promissory Note, dated as of January 15, 2010, by the Company in
favor of SOAdesk, as amended (“SOAdesk Note 2”), (y) the $25,000 Amended
Promissory Note, dated as of March 31, 2013, by the Company in favor of Hervey
A. Weitzman, and (z) the 336,154.31 Amended Promissory Note, dated March 10,
2014, by the Company in favor of Richard Nager to:
 
(1)  
extend the maturity date for each note to June 30, 2017, and

 
(2)  
adjust the conversion provision of the SOAdesk Note 1 and SOAdesk Note 2 to
permit conversion only into common stock at the price of $0.15 per share;

 
(iv) the Company shall have converted the outstanding principal on promissory
notes issued to John L. Steffens (“Steffens”) to Common Stock at $0.10 per share
and obtained an option to convert all accrued interest to Common Stock at $0.10
per share;
 
(v) evidence of irrevocable instructions from the Company to the transfer agent
for the Common Stock with respect to the issuance and delivery of one or more
certificates representing the Shares;
 

 
2

--------------------------------------------------------------------------------

 
 
(vi) receipt of the Warrants in the form attached as Exhibit A;
 
(vii) the Company shall have received and accepted the resignation of four (4)
members of the Board;
 
(viii) all actions required by the Board of the Company  to decrease the size of
the Board to seven (7) directors and to appoint two (2) directors designated by
Privet, as described in Section 1(a)(i) of the Voting Agreement between Privet
and Steffens;
 
(ix) all consents, approvals and waivers required for the consummation of the
transactions contemplated hereby shall have been obtained;
 
(x) the Company shall have delivered to the Purchasers a Compliance Certificate,
executed by the Chief Executive Officer of the Company, dated as of the Closing
Date, to the effect that the conditions specified in subsections (i), (ii),
(iii), (vii), (ix) and (x) of this Section 2(c) have been satisfied;
 
(xi) the Company shall have delivered to the Purchasers a certificate of its
Secretary certifying as to (A) the certificate of incorporation and bylaws; (B)
the resolutions of the Board approving this Agreement and the transactions
contemplated hereby, including the actions required by the Company pursuant to
this Section 2(c); and (C) good standing certificates (including tax good
standing) with respect to each of the Company and each Subsidiary from the
applicable authority(ies) in Delaware and any other jurisdiction in which the
Company or such Subsidiary (as the case may be) is qualified to do business,
dated a recent date before the Closing;
 
(xii) the Company shall have executed and delivered the Investor Rights
Agreement, by and among the Company, Privet and Steffens, in substantially the
form attached as Exhibit B (the “Investor Rights Agreement”);
 
(xiii) the Company shall have terminated the following agreements:
 
(1)  
Registration Rights Agreement, dated as of March 20, 2013, by and among the
Company and the Purchasers named thereto; and

 
(2)  
Registration Rights Agreement, dated as of January 15, 2010, by and among the
Company and the Purchasers named thereto;

 
(xiv) Steffens, Privet, Mark Landis, Carolyn Landis and Don Peppers shall have
executed and delivered a Voting Agreement as applicable to such person or entity
in substantially the form attached as Exhibit C (the “Voting Agreement”);
 
(xv) delivery of a legal opinion of Golenbock Eiseman Assor Bell & Peskoe, LLP,
Company counsel, in form and substance reasonably satisfactory to the
Purchasers;
 
(xvi) delivery of an opinion of Bassett & Byers, P.A., tax accountants to the
Company, in form and substance reasonably satisfactory to the Purchasers, to the
affect that issuance of the Shares and Warrant to the Purchasers will not result
in an “ownership change,” as
 

 
3

--------------------------------------------------------------------------------

 
 
(xvii) that term is defined in Section 382(g) of the Internal Revenue Code of
1986, as amended, (“Code”) with respect to the stock of the Company; and
 
(xviii) receipt of such other information, certificates and documents as the
Purchasers may reasonably request.
 
(d) Conditions to the Company’s Obligation to Issue and Sell on the Closing
Date. The Company’s obligation to issue and sell the Shares and the Warrant at
the Closing shall be subject to the satisfaction, on or before the Closing Date,
of each of the following conditions, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion:
 
(i) receipt of the Purchase Price from each Purchaser;
 
(ii) the representations and warranties of each Purchaser in this Agreement
shall be true, correct and complete as of the date of this Agreement and as of
the Closing Date (except for representations and warranties that speak as of a
specific date, which shall be true, correct and complete as of such date) and
each Purchaser shall have performed, satisfied and complied with in all material
respects the covenants, agreements and conditions of such Purchaser to be
performed, satisfied or complied with by it under this Agreement at or prior to
the Closing Date; and
 
(iii) no temporary restraining order, preliminary or permanent injunction or
other order or decree, and no other legal restraint or prohibition shall exist
which questions the validity of this Agreement or the right of the Company or
any Purchaser, as the case may be, to enter into this Agreement or prevents or
could reasonably be expected to prevent the consummation of the transactions
contemplated by this Agreement, nor shall any litigation or court or
administrative proceeding have been commenced or threatened with respect to the
foregoing.
 
3. Representations and Warranties of the Company.
 
The Company, on its behalf and on behalf of its Subsidiaries (as defined below),
as applicable, represents and warrants to each Purchaser, subject to such
exceptions as are set forth in the SEC Documents (as defined below), as follows:
 
(a) Organization and Qualification. The Company is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has the requisite corporate power and authority to own its
properties and to carry on its business as now being conducted and as described
in the SEC Documents. Copies of the Company’s Amended and Restated Certificate
of Incorporation (the “Charter”) and Bylaws of the Company, as amended (the
“Bylaws”), and in each case, all amendments thereto, have been filed as exhibits
to the Company’s SEC Documents and have not been further modified, and except as
otherwise may be required by the transactions contemplated hereby, the Company
has no present intention to modify the Charter and Bylaws. The Company is duly
qualified as a foreign corporation to do business, and is in good standing, in
every jurisdiction in which its ownership of property or the nature of the
business conducted and proposed to be conducted by it makes such qualification
necessary, except where the failure to be so qualified or in good standing could
not, individually
 

 
4

--------------------------------------------------------------------------------

 
 
or in the aggregate, have or reasonably be expected to result in a material
adverse effect on (i) the condition (financial or otherwise), prospects,
earnings, assets, results of operations, business or properties of the Company,
whether or not arising from transactions in the ordinary course of business or
(ii) the ability of the Company to consummate the transactions contemplated by
this Agreement (“Material Adverse Effect”).
 
(b) Subsidiaries. The Company has three (3) wholly-owned subsidiary which are
Cicero Technologies, Inc., which has been suspended by the Secretary of State of
the state of Delaware, Cicero Technologies Acquisition, LLC, which has been
suspended by the Secretary of State of the state of Delaware, and Level 8
Technologies, Inc., a Delaware corporation (the “Subsidiary”, and together with
the Company, the “Cicero Parties”).  The Subsidiary is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and has the requisite corporate or company power, as applicable, and
authority to own its properties and to carry on its business as now being
conducted and as described in the SEC Documents. Copies of the each of the
Subsidiary’s certificate of incorporation or organization and bylaws (the
“Subsidiary Organizational Documents”) have been provided to the Purchasers
prior to Closing and have not been further modified.  The Subsidiary is duly
qualified to do business, and is in good standing, in every jurisdiction in
which its ownership of property or the nature of the business conducted and
proposed to be conducted by it makes such qualification necessary, except where
the failure to be so qualified or in good standing could not, individually or in
the aggregate, have or reasonably be expected to result in Material Adverse
Effect.
 
(c) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Investor Rights Agreement, and each of the other agreements
entered into by the parties hereto in connection with transactions contemplated
by this Agreement (collectively, the “Transaction Documents”) and to issue the
Shares and the Warrants in accordance with the terms hereof and thereof, except
as set forth in Schedule 3(c). The execution and delivery of the Transaction
Documents by the Company and the consummation and performance by the Company of
the transactions contemplated hereby and thereby, including, without limitation,
the issuance of the Shares, Warrants and the Warrant Shares (collectively, the
“Securities”), have been duly authorized by all requisite corporate action. The
Transaction Documents have been duly executed and delivered by the Company. The
Transaction Documents constitute the valid and binding obligations of the
Company enforceable against the Company in accordance with their terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies.
 
(d) Capitalization.  As of the date of this Agreement, the authorized capital
stock of the Company consists of (i) 215,000,000 shares of Common Stock and (ii)
10,000,000 shares of undesignated convertible preferred stock, $0.001 par value
per share (the “Preferred Stock”). As of the date of this Agreement and prior to
the issuance of the Shares and Warrants under this Agreement, (i) 155,353,377
shares of Common Stock are issued and outstanding; (ii) 1,344,090 shares of
Common Stock are allocated for future grants pursuant to the Company’s
stock-based compensation plans; (iii) 2,681,333 shares of Common Stock are duly
reserved for future issuance pursuant to outstanding options; (iv) 1,499.628
shares of Series A-1 Preferred Stock are
 

 
5

--------------------------------------------------------------------------------

 
 
issued and outstanding; and (v) 10,400 shares of Series B Preferred Stock are
issued and outstanding.  All of the issued shares of capital stock of the
Company have been duly and validly authorized and issued, are fully paid and
non-assessable, and have been issued in compliance with federal and state
securities laws. Except as set forth above, (i) no shares of the Company’s
capital stock are subject to preemptive rights or any other similar rights or
any liens or encumbrances and (ii) there are no outstanding options, warrants,
rights to subscribe to, calls or commitments relating to, or securities or
rights convertible into, any shares of capital stock of the Company, or
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue additional shares of capital stock of the Company
or options, warrants, rights to subscribe to, calls or commitments relating to,
or securities or rights convertible into, any shares of capital stock of the
Company, except as contemplated by this Agreement. Other than pursuant to the
Voting Agreement, the Company has no knowledge of any voting agreements,
buy-sell agreements, option or right of first purchase agreements or other
agreements of any kind among any of the security holders of the Company relating
to the securities of the Company held by them. Other than pursuant to the
Investor Rights Agreement, the Company has not granted any person the right to
require the Company to register any securities of the Company under the
Securities Act, whether on a demand basis or in connection with the registration
of securities of the Company for its own account or for the account of any other
person.
 
(e) Issuance of Securities.
 
(i) The Shares are duly authorized and, upon issuance in accordance with the
terms hereof, will be (A) validly issued, fully paid and non-assessable and (B)
free from all taxes, liens and charges in the United States of America with
respect to the issuance thereof, other than any liens or encumbrances created by
or imposed by the Purchaser, and except as contemplated by the Transaction
Documents, not subject to preemptive, registration, right of first refusal or
other similar rights of stockholders. Except for the filing of any notice prior
or subsequent to the Closing that may be required under applicable state and/or
federal securities laws (or comparable laws of any other jurisdiction), no
authorization, consent, approval, license, exemption of or filing or
registration with any court or governmental department, commission, board,
bureau, agency, instrumentality or other third party, is or will be necessary
for, or in connection with, the execution and delivery by the Company of this
Agreement, for the offer, issue, sale, execution or delivery of the Shares, or
for the performance by the Company of its obligations under this Agreement.
 
(ii) The Warrants are and when the Company has increased the number of
authorized shares of Common Stock sufficient for the full exercise of the
Warrants, the Warrant Shares will be duly authorized and, upon issuance in
accordance with the terms of the Warrants, the Warrant Shares will be (A)
validly issued, fully paid and non-assessable and (B) free from all taxes, liens
and charges in the United States of America with respect to the issuance
thereof, other than any liens or encumbrances created by or imposed by the
Purchaser, and except as contemplated by the Transaction Documents not subject
to preemptive, registration, right of first refusal or other similar rights of
stockholders. Except for the filing of any notice prior or subsequent to the
Closing that may be required under applicable state and/or federal securities
laws (or comparable laws of any other jurisdiction), no authorization, consent,
approval, license, exemption of or filing or registration with any court or
governmental department, commission,
 

 
6

--------------------------------------------------------------------------------

 
 
(iii) board, bureau, agency, instrumentality or other third party, is or will be
necessary for, or in connection with, the execution and delivery by the Company
of this Agreement, for the offer, issue, sale, execution or delivery of the
Warrants or the Warrant Shares, or for the performance by the Company of its
obligations under this Agreement and the Warrants.
 
(f) No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not (i) result in a breach or
violation of the Company’s Charter or Bylaws, subject to the requirement of an
increase in the number of authorized shares of Common Stock sufficient to
provide for the full issuance of the Warrant Shares upon exercise of the
Warrants; (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, or
incremental, additional or varied rights under, any material agreement,
indenture, or other instrument, obligation or understanding to which the Company
is a party; (iii) result in a violation of any statute, law, rule, regulation,
order, judgment or decree (including federal and state securities laws)
applicable to the Company; or (iv) result in the imposition of a mortgage,
pledge, security interest, encumbrance, charge or other lien on any material
asset of the Company.
 
(g) No Violation or Default. The Cicero Parties are not (i) in violation of its
Charter or Bylaws or Subsidiary Organizational Documents; (ii) in default (or
subject to an event which with notice or lapse of time or both would become a
default) under any material agreement, indenture or instrument to which a Cicero
Party is a party; or (iii) in violation of any law, rule, regulation, order,
judgment or decree applicable to a Cicero Party; except for such violations or
defaults, as described in clauses (ii) or (iii) of this sentence as would not,
individually or in the aggregate, have or result in a Material Adverse Effect.
 
(h) SEC Documents. The Company has filed all reports, schedules, forms,
statements, exhibits (including certifications of the Company’s principal
executive and financial officers pursuant to Section 302 and 906 of
Sarbanes-Oxley (as defined below)) and other documents required to be filed by
it with the U.S. Securities and Exchange Commission (“SEC”) pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), since January 1, 2014 (all of the foregoing filed prior to or
on the date hereof, or prior to the Closing Date, and all exhibits included
therein and financial statements and schedules thereto and documents
incorporated by reference therein being referred to in this Agreement as the
“SEC Documents”). As of the date of filing of each such SEC Document, such SEC
Document, as it may have been subsequently amended by filings made by the
Company with the SEC prior to the date hereof, complied in all material respects
with the requirements of the Exchange Act and the rules and regulations of the
SEC promulgated thereunder applicable to such SEC Document. None of the SEC
Documents, as of the date filed and as they may have been subsequently amended
by filings made by the Company with the SEC prior to the date hereof, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 
 
7

--------------------------------------------------------------------------------

 
 
(i) Financial Statements. The financial statements and the related notes thereto
of the Cicero Parties, on a consolidated basis, included or incorporated by
reference in the SEC Documents comply in all material respects with the
applicable requirements of the Exchange Act and present fairly and accurately in
all material respects the financial position of the Cicero Parties, on a
consolidated basis, as of the dates indicated and the results of operations and
the changes in cash flows for the periods specified. Such financial statements
have been prepared in conformity with United States generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods covered thereby, except as specifically stated therein, and the
supporting schedules included or incorporated by reference in the SEC Documents
present fairly the information required to be stated therein. The Cicero Parties
do not have any material liability or obligation of any nature, whether or not
accrued, contingent or otherwise that would be required by GAAP to be disclosed
on a balance sheet of the Company or in the notes thereto that are not so
disclosed, other than the accrual of interest on outstanding debt and the
obligation to pay interest on certain converted principal of debt that was
previously outstanding. The Cicero Parties have not created any entities or
entered into any transactions or created any liabilities or obligations of any
nature, whether or not accrued, contingent or otherwise, for the purpose of
avoiding disclosure required by GAAP.
 
(j) No Recent Changes. Since the date of the most recent financial statements of
the Cicero Parties included or incorporated by reference in the SEC Documents,
except as disclosed in the SEC Documents and as contemplated by this Agreement
and except as disclosed in Schedule 3(j):
 
(i) there has not been any change in the capital stock (other than pursuant to
the Company's stock plans pursuant to the Company's existing employee stock
purchase plan (any such issuances, whenever issued or granted, being
collectively “Employee Equity Transactions”), pursuant to the conversion or
exercise of outstanding securities that are convertible into or exercisable for
Common Stock, or pursuant to publicly disclosed equity or debt financings) or
long-term debt of the Company, or any dividend or distribution of any kind
declared, set aside for payment, paid or made by the Company on any class of
capital stock;
 
(ii) none of the Cicero Parties have entered into any transaction or agreement
that is material to the Cicero Parties taken as a whole or incurred any
liability or obligation, direct or contingent, that is material to the Cicero
Parties and, except as expressly contemplated by this Agreement, has not made
any material change or amendment to a material contract or arrangement by which
any Cicero Party or any of their assets or properties is bound or subject;
 
(iii) none of the Cicero Parties have sustained any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor disturbance or dispute or
any action, order or decree of any court or arbitrator or governmental or
regulatory authority; any change in the consolidated assets, liabilities,
financial condition or operating results of the Cicero Parties from that
reflected in the financial statements included in the Company's Form 10-K,
except for changes in the ordinary course of business which have not had and
could not reasonably be expected to have any material effect, individually or in
the aggregate;

 
 
8

--------------------------------------------------------------------------------

 
 
(iv) none of the Cicero Parties have granted any waiver, other than in the
ordinary course of business, of a material right or of a material debt owed to
it;
 
(v) none of the Cicero Parties have requested or authorized any satisfaction or
discharge of any lien, claim or encumbrance or payment of any obligation by a
Cicero Party, except in the ordinary course of business and which is not
material to the assets, properties, financial condition, operating results or
business of such Cicero Party (as such business is presently conducted and as it
is proposed to be conducted);
 
(vi) none of the Cicero Parties have authorized any change or amendment to its
certificate of incorporation or organization, as applicable (other than in
connection with the transactions contemplated hereby) or its by-laws or
operating agreement, as applicable, or material change to any material contract
or arrangement by which such Cicero Party is bound or to which any of their
respective assets or properties is subject;
 
(vii) none of the Cicero Parties have any knowledge of any material labor
difficulties or labor union organizing activities with respect to employees of a
Cicero Party;
 
(viii) none of the Cicero Parties have entered into any material transaction
entered into by a Cicero Party other than in the ordinary course of business;
 
(ix) none of the Cicero Parties have incurred the loss of the services of any
key employee, or material change in the composition or duties of the senior
management of such Cicero Party;
 
(x) none of the Cicero Parties have incurred the loss or, to such Cicero Party's
knowledge, threatened loss of any customer which has had or could reasonably be
expected to have a material effect; and
 
(xi) there has not been any other event or condition of any character that has
had or could reasonably be expected to have a material effect.
 
(k) Independent Accountants. Bassett & Byers, P.A., who has certified certain
financial statements of the Company, has advised the Company that they are, and
to the Company’s knowledge they are, independent registered public accountants
with respect to the Company as required by the Securities Act. Except as
pre-approved in accordance with the requirements set forth in Section 10A of the
Exchange Act, to the Company’s knowledge, Basset & Byers, P.A. has not engaged
in any “prohibited activities” (as defined in Section 10A of the Exchange Act)
on behalf of the Company.
 
(l) Intellectual Property
 
(i) Except as set forth in Schedule 3(l)(i), the Cicero Parties own all right,
title and interest in and to each item of Business Intellectual Property (as
defined below), free and clear of all liens, subject only to the rights of any
licensees pursuant to written or oral license agreements with a Cicero Party or
its predecessor in interest entered into in the ordinary course of business. The
Cicero Parties have not granted any license rights in Business Software (as
defined below) that are exclusive in any field or in any manner. The Cicero
Parties have valid
 

 
9

--------------------------------------------------------------------------------

 
 
(ii) licenses to use all Licensed Intellectual Property (as defined below) in
connection with the applicable Cicero Party’s business (“Business”) as presently
conducted, which licenses, except as set forth in Schedule 3(l)(i), shall not
terminate, be terminable, or put the Cicero Parties in breach of such licenses
as a consequence of the transactions contemplated by this Agreement. The
Business Intellectual Property and, to the knowledge of the Cicero Parties, the
Licensed Intellectual Property, is subsisting, valid and enforceable, and have
not been adjudged invalid or unenforceable in whole or part.
 
(iii) No Licensed Intellectual Property or Business Intellectual Property is
subject to any order adversely affecting a Cicero Party's use thereof or
contract adversely affecting a Cicero Party's use thereof as it is currently
used or has been used within the twelve (12) month period prior to the date
hereof.  To the Company’s knowledge and except as set forth in Schedule
3(l)(ii), the conduct of the Business as presently conducted or previously
conducted does not infringe, violate or misappropriate (or has not violated,
infringed or misappropriated) the Intellectual Property of any third party, and
no actions alleging any such infringement, violation or misappropriation are
pending or, to the knowledge of the Cicero Parties, threatened or asserted. To
the Company’s knowledge, no third party, directly or indirectly, is infringing,
violating or misappropriating any Business Intellectual Property.
 
(iv) The Business Software operates and performs in all material respects in
accordance with its documentation. To the knowledge of the Cicero Parties, the
Business Software does not contain any “time bombs,” “Trojan horses,” “back
doors,” “trap doors,” “worms,” or viruses that (i) enable or assist any Person
to access without authorization the Business Software; or (ii) materially
disrupt the operation of the Business Software, except as disclosed in its
documentation; or (iii) have an adverse impact on the operation of other
software or operating systems.
 
(v) Except as set forth in Schedule 3(l)(iv), the Cicero Parties have not and
shall not (i) incorporate any Open Source Software (as defined below) in whole
or in part into any part of the Business Software or (ii) distribute the
Business Software in conjunction with any Open Source Software, that in any of
the above cases subjects or purports to subject such Business Software, in whole
or in part, to all or part of the license obligations of any Open Source
Software or grants, or purports to grant, to any third party, any rights or
immunities under a Cicero Party's Intellectual Property rights that are not also
granted under a Cicero Party's applicable license to the customer.
 
(vi) Except as set forth in Schedule 3(l)(v), no material portion of the source
code of any Business Software has been published, placed in escrow (except
escrows that have been terminated with the escrowed source code returned to a
Cicero Party), or otherwise disclosed by a Cicero Party to any person other than
the employees of such Cicero Party or third-party consultants under enforceable
non-disclosure agreements, and the Cicero Parties have not granted any licenses
or rights to any person to distribute, or to otherwise use the source code of,
any of the Business Software, nor, to the Company’s knowledge, has any such
source code been misappropriated by any third party. For avoidance of doubt, the
term “source code” does not include any application programming interfaces
(APIs) that a Cicero Party may have distributed for purposes of enabling third
parties to interface other software applications with Business Software.

 
 
10

--------------------------------------------------------------------------------

 
 
(vii) The Cicero Parties have taken reasonable precautions to protect the
secrecy and confidentiality of its Trade Secrets (as defined below), and no
material Trade Secrets of the Cicero Parties have been disclosed or authorized
to be disclosed to any person, other than (i) pursuant to an agreement with
non-disclosure provisions protecting the Cicero Parties’ proprietary interests
in and to such proprietary and confidential information, or (ii) as set forth on
Schedule 3(l)(vi) or pursuant to a business decision by a Cicero Party's
management that such proprietary and confidential information should be made
public or that the Cicero Party no longer has a significant business interest
its remaining confidential, including disclosures, such as disclosures of
historical financial information, made pursuant to applicable law, disclosures
of information regarding products following the commercial release of such
products, and similar disclosures in the ordinary course of business.
 
(viii) The Cicero Parties own, lease or license all Computer Systems (as defined
below) that are necessary for the operation of the Business. Since the date that
is one year prior to the date of this Agreement, there has been no failure or
other material substandard performance of any Computer Systems which has caused
any material disruption to the Business. The Cicero Parties have taken
commercially reasonable steps to provide for the backup and recovery of data and
information, has commercially reasonable disaster recovery plans, procedures and
facilities, and, as applicable, has taken commercially reasonable steps to
implement such plans and procedures in the Business. As disclosed on Schedule
3(l)(vii), the Cicero Parties have taken actions designed to protect the
integrity and security of its Computer Systems and other information stored
thereon from unauthorized use, access, or modification by third parties.  The
Computer Systems do not, to the Company’s knowledge, contain, and since the date
that is one year prior to the date of this Agreement the Business has not
suffered any material data loss, business interruption, or other harm as a
result of, any “back door,” “time bomb,” “Trojan horse,” “worm,” “drop dead
device,” “virus” (as these terms are commonly used in the computer software
industry), or other software routines or hardware components intentionally
designed to permit (i) unauthorized access to a computer or network, (ii)
unauthorized disablement or erasure of software, hardware or data, or (iii) any
other similar type of unauthorized activities.
 
(ix) The Cicero Parties have complied in all material respects with all
agreements, privacy policies and applicable laws regarding personally
identifiable information, including any data privacy laws, consumer privacy
laws, and agreements with third parties, in every jurisdiction where a Cicero
Party operates its business. The Cicero Parties have not received any written
notification from any customer that such customer intends for the Business to
“process personal data” or “sensitive personal data” (as those terms are defined
in the Data Protection Act of 1998). To the Company’s knowledge, there has been
no unauthorized access to personally identifiable information processed by the
Business in connection with services provided by or to the Business.
 
(x) For purposes of this Agreement, (A) “Intellectual Property” means the
tangible and intangible rights or interests (other than ownership, lease,
bailment or similar possessory right with respect to physical objects) and
intellectual property rights evidenced by, embodied in, or associated with: (a)
any United States, foreign or international patent, patent application or
statutory invention registration, including all renewals, industrial design
registrations, patentable inventions, certificates of invention, continuations,
continuations in part,

 
 
11

--------------------------------------------------------------------------------

 
 
(xi) re-issues and re-examinations, divisionals and extensions thereof; (b) any
works of authorship or expression and rights in mask works (as defined in 17
U.S.C. §901), including Software, registrations and applications for
registration thereof throughout the world together with any renewal or extension
thereof, and all moral and common law rights thereto; (c) any trademarks,
uniform resource locator addresses, domain names, service marks, trade names,
trade dress, and other legally-protected indicia of source or origin, including
all goodwill relating thereto, symbolized thereby or associated therewith,
common law rights thereto, and all registrations and applications for
registration thereof throughout the world; (d) any trade secrets or confidential
know-how, confidential inventions (including all confidential invention
disclosures) and other confidential or proprietary technical, business and other
information, including, if treated by a Cicero Party as confidential and not
generally known or readily ascertainable by proper means by third parties,
manufacturing and production processes and techniques, research and development
information, technology, drawings, specifications, designs, plans, proposals,
technical data, financial, marketing and business data, pricing and cost
information, business and marketing plans, customer and supplier lists and
information, and all rights in any jurisdiction to limit the use or disclosure
thereof (“Trade Secrets”), and (e) in each case of the foregoing items (a)
through (d), all rights therein provided by international treaties and
conventions, and all other rights associated therewith, including the right to
prosecute, enforce, obtain damages relating to, settle or release any past,
present, or future infringement thereof; (B) “Business Intellectual Property”
means all Intellectual Property owned by a Cicero Party and used in connection
with the Business, and includes, without limitation, all Intellectual Property
embodied in the Business Software other than Intellectual Property of direct and
indirect licensors of Licensed intellectual Property that is part of the
Business Software, (C) “Licensed Intellectual Property” means all Intellectual
Property that is licensed to the Company for use in the Business from any third
party pursuant to any contract or agreement, (D) “Open Source Software” means
Software that is generally distributed in source code form and is governed by a
license commonly recognized as an open source, “copyleft” or community source
code license, including, but not limited to, the GNU General Public License, (E)
“Business Software” means (a) the Software set forth on Schedule 3(ix), and (b)
any other computer Software products that have been made generally commercially
available by any Cicero Party as its proprietary Software products within the
two (2) year period prior to the date hereof and which are under a warranty,
maintenance or support obligation to a customer; for avoidance of doubt,
“Business Software” does not include third-party Software products that are
marketed or re-sold by a Cicero Party under the name or brand of a third party
rather than as such Cicero Party’s proprietary products, (F) “Software” means
computer software in any form, including source code, object code, operating
systems, database management code, utilities, software engines, internet web
sites and links, all versions, updates, corrections, enhancements and
modifications thereof, and all related documentation, and developer notes,
comments and annotations, and (G) “Computer Systems” means all servers, computer
hardware, networks, software, databases, and telecommunications systems and
related systems that are directly operated by a Cicero Party, under such Cicero
Party's exclusive control and used in the Business, together with the interfaces
among the foregoing; provided, however, that for avoidance of doubt, “Computer
Systems” does not include systems that are not located at a Cicero Party’s
facilities and that are owned by third parties, such as, by way of example, the
internet, the public telecommunications networks, television, radio, and cable
services, third-party intranets to which a Cicero Party is given access, or
other off-site systems owned and operated by third parties.

 
 
12

--------------------------------------------------------------------------------

 
 
(m) Licenses and Permits; Compliance with Law. The Cicero Parties possess all
material licenses, certificates, permits and other authorizations issued by, and
has made all declarations and filings with, the appropriate federal, state,
local or foreign governmental or regulatory authorities, that are necessary for
the ownership or lease of its properties and assets or the conduct of its
business as conducted or as contemplated to be conducted. None of the Cicero
Parties have received notice of any revocation or modification of any such
license, certificate, permit or authorization, or of any proceeding relating to
any such revocation or modification, or has any reason to believe that any such
license, certificate, permit or authorization will not be renewed in the
ordinary course. The Cicero Parties have complied in all material respects with
and is not in default or violation in any material respect of, and is not, to
the Cicero Parties’ knowledge, under investigation with respect to or has not
been, to the knowledge of the Cicero Parties, threatened to be charged with or
given notice of any violation of, any applicable federal, state, local or
foreign law, statute, ordinance, license, rule, regulation, policy or guideline,
order, demand, writ, injunction, decree or judgment of any federal, state, local
or foreign governmental or regulatory authority. Except for statutory or
regulatory restrictions of general application, no federal, state, local or
foreign governmental or regulatory authority has placed any material restriction
on the business or properties of the Cicero Parties.
 
(n) Insurance. The Cicero Parties maintain insurance of the types and in the
amounts that the Cicero Parties reasonably believe are adequate for its
businesses and consistent with insurance coverage maintained by similar
companies in similar businesses, including, but not limited to, insurance
covering real and personal property owned or leased by the Cicero Parties
against theft, damage, destruction, acts of vandalism, insurance covering the
acts and omissions of directors and officers, and insurance covering all other
risks customarily insured against by similarly situated companies, all of which
insurance is in full force and effect. The Cicero Parties have not received any
written notice that the Cicero Parties will not be able to renew its existing
insurance coverage as and when such coverage expires.
 
(o) Related Party Transactions. Except as contemplated by this Agreement, none
of the officers or directors or managers, as the case may be, of a Cicero Party
and, to the knowledge of the Cicero Parties, none of the employees of the Cicero
Parties is presently a party to any transaction with a Cicero Party (other than
for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Cicero Parties, any entity in which any officer, director, or
any such employee has a substantial interest or is an officer, director,
manager, trustee or partner, in each case in excess of $120,000 other than (i)
for payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of a Cicero Party and (iii) for
other employee benefits, including stock option agreements under any stock
option plan of a Cicero Party.
 
(p) Tax Matters. The Cicero Parties (i) have timely filed all necessary federal,
state, local and foreign income and franchise tax returns for the Cicero Parties
or has requested extensions thereof, (ii) have paid all federal state, local and
foreign taxes due and payable for which the Cicero Parties are liable, except
for any such taxes currently being contested in good faith, and (iii) does not
have any tax deficiency or claims outstanding or assessed or, to the best of the
Cicero Parties’ knowledge, proposed against the Cicero Parties. All material
taxes and
 

 
13

--------------------------------------------------------------------------------

 
 
other assessments and levies that the Cicero Parties are required to withhold or
to collect for payment have been duly withheld and collected and paid to the
proper government entity or third party when due. There are no tax liens or
claims pending or, to the Cicero Parties’ knowledge, threatened against a Cicero
Party or any of its respective assets or property. Except as set forth in the
SEC Documents, there are no outstanding tax sharing agreements or other such
arrangements between a Cicero Party and any other person. Attached hereto as
Exhibit D is a schedule showing, by year of origination or utilization and
amount, the net operating loss carry forwards of the Company for all taxable
periods of the Company through and including 2014, which schedule also
identifies the date on which the Company has experienced an ownership change
within the meaning of Code Section 382(g) and the amount of the applicable
“section 382 limitation” as that term is defined in Code Section 382(b)(1) on
such change date, which schedule to the best of the Company’s knowledge and
belief is true, correct, and complete in all material respects.
 
(q) Employees. Except as set forth on Schedule 3(r) hereto, (i) all current and
former employees of the Cicero Parties have executed and delivered a
confidential information and inventions assignment agreement (a “CIIA”) to the
appropriate Cicero Party, and (ii) all current and former consultants of the
Cicero Parties that had access to confidential or proprietary information of the
Cicero Parties have executed and delivered a CIIA to the Cicero Parties or other
form of written contract or agreement with the applicable Cicero Party that
requires such consultants to maintain the confidentiality of such information
and assigns to the Cicero Party all rights to any inventions, improvements,
discoveries or information relating to the business of the Cicero Party. The
Cicero Parties are not aware that any executive officer of a Cicero Party has
plans to terminate his or her employment relationship with the Cicero Party. The
Cicero Parties have complied in all material respects with all applicable laws
relating to wages, hours, equal opportunity, collective bargaining, workers’
compensation insurance and the payment of social security and other taxes. None
of the employees of the Cicero Parties is represented by any labor union, and
there is no labor strike or other labor trouble pending or, to the Cicero
Parties’ knowledge, threatened with respect to the Cicero Parties. To the Cicero
Parties’ knowledge, no employee of the Cicero Parties is obligated under any
contract or subject to any judgment, decree or administrative order that would
conflict or interfere with (i) the performance of the employee’s duties as an
employee, director or officer of a Cicero Party, or (ii) the Cicero Parties’
business as conducted or proposed to be conducted.
 
(r) Internal Control over Financial Reporting. The Company maintains a system of
internal control over financial reporting (as such is defined in Rule 13a-15(f)
of the Exchange Act) that complies with the requirements of the Exchange Act and
has been designed by the Company’s principal executive officer and principal
financial officer, or under their supervision, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP. The Company
does not have any material weaknesses in its internal control over financial
reporting. Since the date of the latest audited financial statements included in
the SEC Documents, there has been no change in the Company’s internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.
 

 
14

--------------------------------------------------------------------------------

 

 
(s) Disclosure Controls and Procedures. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) of the
Exchange Act) that comply with the requirements of the Exchange Act. Such
disclosure controls and procedures have been designed to ensure that material
information relating to the Company is accumulated and communicated to the
Company’s management, including the Company’s principal executive officer and
principal financial officer, by others within those entities.
 
(t) Sarbanes-Oxley Compliance. The Company and the Company’s directors and
officers, in their capacities as such, are in compliance with any provision of
the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (“Sarbanes-Oxley”), including Section 402 related to loans
and Sections 302 and 906 related to certifications, and neither the Company nor
any of its officers has received notice from any governmental entity questioning
or challenging the accuracy, completeness, content, form or manner of filing or
submission of such certifications. The Company has no reasonable basis to
believe that it will not continue to be in compliance with Sarbanes-Oxley as in
effect on the Closing Date (including, without limitation, the requirements of
Section 404 thereof).
 
(u) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Cicero
Parties, threatened in writing against a Cicero Party which (i) adversely
affects or challenges the legality, validity or enforceability of this Agreement
or the Securities or (ii) would reasonably be expected to result in a Material
Adverse Effect.
 
(v) Investment Company Act. The Company is not, nor, after giving effect to the
sale of the Shares and the Warrants, will it become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations of the SEC thereunder.
 
(w) No Market Manipulation. Neither the Company nor, to the knowledge of the
Company, any of the Company’s directors, officers, employees, agents or
controlling persons have taken, directly or indirectly, any action designed, or
that might reasonably be expected, to cause or result in, under the Securities
Act or otherwise, or that has constituted, stabilization or manipulation of the
price of the Common Stock.
 
(x) Foreign Corrupt Practices. Neither the Cicero Parties nor, to the Cicero
Parties’ knowledge, any director, officer, agent, employee or other person
acting on behalf of a Cicero  Party has, in the course of its actions for, or on
behalf of, a Cicero Party, (i) directly or indirectly, used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of in any material respect
any provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.
 
(y) Brokers. Neither the Company nor any of the Company's officers, directors,
employees or stockholders has employed or engaged any broker or finder in
connection with the
 

 
15

--------------------------------------------------------------------------------

 
 
transactions contemplated by this Agreement and no other fee or other
compensation is or will be due and owing to any broker, finder, underwriter,
placement agent or similar person in connection with the transactions
contemplated by this Agreement.
 
(z) Regulation. Assuming the accuracy of the representations and warranties made
by the Purchasers in Section 4 of this Agreement, the offer, issuance, sale and
delivery of the Securities are or will be exempt from the registration
requirements of the Securities Act and the qualification or registration
provisions of applicable state securities laws. Neither the Company nor its
authorized agents have taken or will take any action that would cause the loss
of such exemption. Neither the Company nor any person acting on its behalf has
conducted any general solicitation or general advertising (as those terms are
used in Regulation D) in connection with the offer or sale of any of the
Securities. Neither the Company nor any of its affiliates, nor any person acting
on its or their behalf has, directly or indirectly, made any offers or sales of
any security or solicited any offers to buy any security, under circumstances
that would adversely affect reliance by the Company on Section 4(2) of the
Securities Act for the exemption from registration for the contemplated
transactions under this Agreement or would require registration of the Shares or
the Common Shares under the Securities Act.
 
4. Purchasers’ Representations and Warranties.
 
Each Purchaser, for itself and for no other Purchaser, hereby represents and
warrants to the Company as follows:
 
(a) Transfer or Resale. The Purchaser understands that the Securities have not
been registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred without registration
under the Securities Act or an exemption therefrom and that, in the absence of
an effective registration statement under the Securities Act, such Securities
may only be sold under certain circumstances as set forth in the Securities Act.
 
(b) Investment Purpose. The Purchaser is acquiring the Securities for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof. The Purchaser does not
have any agreement or understanding, directly or indirectly, with any person to
distribute any of the Securities.
 
(c) General Solicitation. The Purchaser was contacted regarding the sale of the
Securities by an authorized representative of the Company with whom the
Purchaser has a prior substantial pre-existing relationship and the Purchaser is
not purchasing the Securities as a result of any advertisement, article, notice
or other communication regarding the Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general solicitation or general advertisement.
 
(d) Information. The Purchaser (directly or through its advisors, if any) (i)
has been furnished with or has had full access to all of the publicly available
information that it considers necessary or appropriate for deciding whether to
purchase the Securities, (ii) has had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
offering of the Securities, (iii) can bear the economic risk of a total loss of
its investment in the Securities and (iv) has such knowledge and experience in
business and
 

 
16

--------------------------------------------------------------------------------

 
 
financial matters so as to enable it to understand the risks of and form an
investment decision with respect to its investment in the Securities.
 
(e) Reliance on Exemptions. At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants, it will be either: (i) an “accredited investor” as
defined in Rule 501(a) under the Securities Act or (ii) a “qualified
institutional buyer” as defined in Rule 144A(a) under the Securities Act. The
Purchaser understands that the Securities are being offered and sold to it in
reliance on specific exemptions from the registration requirements of the
Securities Act and that the Company is relying upon the truth and accuracy of,
and the Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Purchaser set forth in
this Agreement in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Securities.
 
(f) No Governmental Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
(g) Authorization; Enforcement; Validity. The Purchaser is an entity duly
organized and validly existing under the laws of the jurisdiction of its
organization with full right, corporate or limited partnership power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder. The execution,
delivery and performance by the Purchaser of the transactions contemplated by
this Agreement has been duly authorized by all necessary corporate or limited
partnership action on the part of the Purchaser and any other governmental
action with respect to the Purchaser. This Agreement has been duly executed by
the Purchaser, and when delivered by the Purchaser in accordance with terms
hereof, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against it in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies.
 
(h) No Conflicts. The execution, delivery and performance of this Agreement by
the Purchaser and the consummation by the Purchaser of the transactions
contemplated hereby do not and will not (i) result in a violation of the
Purchaser’s charter, bylaws, or other similar organizational documents; (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under any agreement, indenture or other
instrument, obligation or understanding to which the Purchaser is a party; or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree applicable to the Purchaser, except for such conflicts, defaults and
violations as described in clauses (ii) or (iii) of this sentence as would not,
individually or in the aggregate, have or result in a material adverse effect on
the Purchaser.
 
(i) Exculpation Among Purchasers. The Purchaser acknowledges that it is not
relying upon any person, other than the Company and its officers and directors,
in making its investment
 

 
17

--------------------------------------------------------------------------------

 
 
or decision to invest in the Parent. The Purchaser agrees that neither any
Purchaser nor the respective controlling persons, officers, directors, partners,
agents, or employees of any Purchaser shall be liable to any other Purchaser for
any action heretofore taken or omitted to be taken by any of them in connection
with the purchase of the Securities.
 
(j) No “Bad Actor” Purchasers.  The Purchaser hereby represents and warrants to
the Company that, to its knowledge, none of the “bad actor” disqualifying events
described in Rule 506(d)(1)(i)-(viii) promulgated under the Securities Act
(each, a “Disqualification Event”), is applicable to it, except, if applicable,
for a Disqualification Event as to which Rule 506(d)(2)(ii) or (iii) or (d)(3)
is applicable.
 
5. Restrictions on Transfer.
 
(a) Resales. Each Purchaser agrees that the Securities may only be sold or
transferred (i) pursuant to an effective registration statement under the
Securities Act (including the Registration Statement (as defined in the Investor
Rights Agreement)), or (ii) pursuant to an exemption from registration under the
Securities Act.
 
(b) Rule 144. Each Purchaser is aware of Rule 144 promulgated by the SEC
pursuant to the Securities Act (as such rule may be amended or interpreted from
time to time, or any similar rule or regulation hereafter adopted by the SEC
having substantially the same purpose and effect as such rule, “Rule 144”) and
the restrictions imposed thereby and further understands and agrees that so long
as such Purchaser beneficially owns 10% or more of the Company’s then
outstanding securities or has a designee selected by the Purchaser serving on
the Board, the Company will deem the Purchaser to be an “affiliate” as defined
in Rule 144(a)(1) and any transfers of the Securities by the Purchaser shall be
subject to the limitations applicable to affiliates set forth in the Securities
Act and the rules promulgated thereunder, including without limitation Rule 144.
 
(c) Legends. Each Purchaser agrees to the imprinting, so long as is required by
this Section 5, of a legend on any of the Securities in substantially the
following form:
 
“THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A
 

 
18

--------------------------------------------------------------------------------

 
 
REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN
“ACCREDITED INVESTOR” AS DEFINED IN RULE 501(A) UNDER THE SECURITIES ACT OR
OTHER LOAN SECURED BY SUCH SECURITIES.”
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and the Investor Rights Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledged or secured Securities to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At the appropriate Purchaser’s expense,
the Company will execute and deliver such reasonable documentation as a pledgee
or secured party of Securities may reasonably request in connection with a
pledge or transfer of the Securities, including, if the Securities are subject
to registration pursuant to the Investor Rights Agreement, the preparation and
filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of selling stockholders (who are defined in the
Investor Rights Agreement as “Investors”) thereunder.
 
(d) Legend Removal. The Company shall cause its counsel to promptly issue a
legal opinion to the transfer agent for the Common Stock with respect to removal
of the legend set forth in Section 5(c) above, (i) following any sale of such
Shares or Warrant Shares pursuant to an effective registration statement, (ii)
following any sale of such Shares or Warrant Shares pursuant to Rule 144, or
(iii) when such Shares or Warrant Shares may be sold under Rule 144, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Shares and Warrant Shares and
without volume or manner-of-sale restrictions.
 
6. Survival and Indemnification.
 
(a) Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement as follows: (i) those in Section 3(a), (c), (d)
and (e) shall survive for six years, (ii) those in Section 3(q) will survive
until the expiration of the applicable statute of limitations, (iii) those in
Section 3 not specified in this Section will survive for a period of 36 months,
and (iv) those in Section 4 and other than in sections of the Agreement as
specified herein will survive until the expiration of the applicable statute of
limitations.
 
(b) Indemnification. The Company agrees to indemnify and hold harmless each
Purchaser and its Affiliates and their respective directors, officers, trustees,
members, managers, employees and agents, and their respective successors and
assigns, from and against any and all losses, claims, damages, liabilities and
expenses (including, without limitation, reasonable attorney fees and
disbursements (subject to Section 6(c) below) and other expenses incurred in
connection with investigating, preparing or defending any action, claim or
proceeding, pending or threatened and the costs of enforcement thereof)
(collectively, “Losses”) to which such person may become subject as a result of
any breach of any representation, warranty, covenant or agreement made by or to
be performed on the part of the Company under the Transaction Documents, and
will reimburse any such person for all such amounts as they are incurred by such
person.
 
(c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, (b) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation. The
Company will not be liable to any indemnified party under this Agreement (x) for
any settlement by such indemnified party effected without the Company's prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed, or (y) for any Losses incurred by such indemnified party which a court
of competent jurisdiction determines in a final judgment which is not subject to
further appeal are solely attributable to (A) a breach of any of the
representations, warranties, covenants or agreements made by such indemnified
party under this Agreement or in any other Transaction Document or (B) the
fraud, gross negligence or willful misconduct of such indemnified party.
 
7. Other Agreements and Covenants.
 
(a) Use of Proceeds. The proceeds from the sale of the Shares and Warrants under
this Agreement shall be used as approved from time to time by the Board, which
approval must include approval by a majority of the Privet Designees (as such
term is defined in the Voting Agreement).
 
(b) Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and, promptly upon
request of any Purchaser, to provide a copy thereof. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Purchasers at
each Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser. The Company shall make all filings and reports relating to the
offer and sale of the Securities to the Purchasers required under applicable
securities or “Blue Sky” laws of the states of the United States following each
Closing Date.
 
(c) Exchange Act Filings. Until such time that all of the Securities may be sold
without the requirement for the Company to be in compliance with Rule 144(c)(1)
and otherwise without restriction or limitation pursuant to Rule 144, the
Company covenants to use commercially reasonable efforts to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act.
 
(d) Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities or that would be integrated with the offer or
sale of the Securities for purposes of the rules and regulations of any trading
market such that it would require shareholder approval prior to the closing of
such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction.
 
(e) Expenses. The Company shall pay the reasonable legal and other fees and
expenses of the Purchasers incurred in connection with the transactions
contemplated by this Agreement as well as any out of pocket expenses associated
with any post-Closing waivers and amendment to the Transaction Documents.
 
(f) Exchange Act Filings.  Assuming receipt of required information in a timely
manner, the Company shall be responsible for the filing (and for all expenses in
connection therewith) of required filings under the Exchange Act and all
required amendments thereto relating to ownership of the Securities and
appointment as a member of the Board, including any required Forms 3, 4 and 5
for the Privet Designees. The Company shall use commercially reasonable efforts
to file such forms within the time period allowed for such forms under the rules
and regulations promulgated by the SEC.
 
(g) Subsequent Equity Sales.  From the date hereof until twelve (12) months
after the Closing, without the consent of the Purchasers, the Company shall not
issue shares of Common Stock or Common Stock equivalents. Notwithstanding the
foregoing, the provisions of this Section 7(g) shall not apply to (i) the
issuance of Common Stock or Common Stock equivalents upon the exercise of the
Warrants or the conversion or exercise of any securities of the Company
outstanding on the date hereof, provided that the terms of such security are not
amended after the date hereof to decrease the exercise price or increase the
Common Stock or Common Stock equivalents receivable upon the exercise,
conversion or exchange thereof, (ii) the issuance of any Common Stock or Common
Stock equivalents pursuant to any Company group or individual equity incentive
plan, agreement or other arrangement in place as of the date hereof, (iii) the
issuance of Common Stock or Common Stock equivalents to any employees, officers
or directors of the Company during the twelve (12) month period following the
Closing Date representing less than 893,777 shares of Common Stock in the
aggregate; (iv) the issuance of Common Stock or Common Stock equivalents in a
strategic transaction, including, without limitation, joint ventures,
manufacturing, marketing, licensing or distribution arrangements or technology
transfer or development arrangements, in each case approved by a majority of the
disinterested directors, provided any such issuance shall only be to a person
which is, itself or through its subsidiaries, an operating company in a business
synergistic with the business of the Company and in which the Company receives
benefits in addition to the investment of funds, but shall not include a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities, or (v) the issuance of Common Stock or other equity or forms of
equity derivatives in connection with any acquisition of assets or merger or
acquisition of any entities, approved by the majority of the board of directors
of the Company ((i) – (v), together, “Exempt Offerings”).
 
(h) Equal Treatment of Purchasers.  No consideration shall be offered or paid to
any person to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents unless the same consideration is also offered
to all of the parties to the Transaction Documents. For clarification purposes,
this provision constitutes a separate right granted to each Purchaser by the
Company and negotiated separately by each Purchaser, and is intended for the
Company to treat the Purchasers as a class and shall not in any way be construed
as the Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.
 
(i) Right of First Offer.  From the date hereof until twelve (12) months after
the Closing Date, in the event that the Company decides at any time after the
date hereof to (a)(i) issue equity securities in the Company (other than shares
issued for compensation or services) or (ii) issue debt securities that are
convertible, exchangeable or exercisable into equity securities or equity-linked
securities of the Company (“Convertible Securities”), in either case, which are
effected at a price that is below the exercise price of the Warrants or that are
secured, or (b) to enter into a debt financing (which shall not include any
loans from banks or commercial lending institutions that are not Convertible
Securities), then in each case the Company shall first provide the Purchasers
with the opportunity to purchase such equity securities or Convertible
Securities or to provide such debt financing. If, within ten (10) days of notice
to the Purchasers of such opportunity, including a description in reasonable
detail of all material terms of the proposed securities or financing, no
Purchaser has notified the Company of its election to purchase such equity
securities or Convertible Securities or to provide such debt financing, then the
Company shall be entitled to proceed with such issuance or financing, as the
case may be, with persons other than the Purchasers, but only on the terms so
described. The Company shall be obligated to provide the Purchasers with the
opportunity to purchase such securities or provide such financing with respect
to each separate transaction contemplated by the Company. The rights granted
under this Section 7(j) shall not apply to Exempt Offerings.
 
8. Public Statements.  The Company shall file a Current Report on Form 8-K
within the time required by Form 8-K disclosing the material terms of the
transactions contemplated hereby, which Form 8-K shall include this Agreement
(including conformed signature pages thereto), the Investor Rights Agreement
(including conformed signature pages thereto) and the form of Warrant as
exhibits thereto. The Company and each Purchaser shall consult with each other
in issuing any press releases with respect to the transactions contemplated
hereby, and neither the Company nor any Purchaser shall issue any such press
release nor otherwise make any such public statement without the prior consent
of the Company, with respect to any press release of any Purchaser, or without
the prior consent of each Purchaser, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed; provided,
however, with respect to any press release relating to Privet, neither the
Company nor any other Purchaser shall issue any press releases nor otherwise
make any such public statement without the prior consent of the Privet which can
be withheld at Privet’s sole discretion, except as required by law.
 
9. Miscellaneous.
 
(a) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of Delaware, United States of America, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of Delaware. If any
provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.
 
(b) Entire Agreement. This Agreement and the documents referenced herein and
therein constitute the entire agreement among the parties hereto with respect to
the subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement and the documents referenced herein and therein
supersede all prior agreements and understandings among the parties hereto with
respect to the subject matter hereof and thereof.
 
(c) Amendments and Waivers. Except as otherwise set forth herein, no provision
of this Agreement may be waived, modified, supplemented or amended except in a
written instrument signed, in the case of an amendment, by the Company and the
Purchasers holding at least a majority in interest of the Shares then
outstanding (which amendment shall be binding on all Purchasers) or, in the case
of a waiver, by the party against whom enforcement of any such waived provision
is sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
(d) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) upon receipt when delivered by email delivery of a “.pdf”
format data file or (iv) upon receipt, when sent via a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses, facsimile numbers and email addresses for such
communications shall be:
 
If to the Company:
 
Cicero, Inc.
8000 Regency Parkway, Suite 542
Cary, NC 27518
Attention:
Telephone: (919) 380-5000
Facsimile:
 
With a copy to:
 
Golenbock Eiseman Assor Bell & Peskoe, LLP
437 Madison Avenue – 40th Floor
New York, New York 10022
Attention: Lawrence Bell, Esq.
Telephone: 212-907-7370
Facsimile: 212-754-0330
 
If to Privet:
 
Privet Fund LP
79 West Paces Ferry Rd
Suite 200B
Atlanta, GA 30305
Attention: Ryan Levenson
Telephone: (404) 419-2670
Facsimile: (678) 999-5908
 
With a copy to:
 
Bryan Cave LLP
One Atlantic Center, 14th Floor
1201 W. Peachtree Street, NW
Atlanta, GA 30309
Attention: Rick Miller
Telephone: (404)572-6600
Facsimile: (404) 420-0787
 
If to John L. Steffens:
 
John L. Steffens
c/o Spring Mountain Capital
65 East 55th Street, 33rd Floor
New York, NY 10022
Telephone:
Facsimile:
 
If to any other Purchaser, then to the address set forth on the signature page
to this Agreement.
 
(e) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(f) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(g) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
(h) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger,
consolidation or sale of all or substantially all of the Company’s assets).
Except as specifically set forth herein, any Purchaser may assign any or all of
its rights under this Agreement to any person to whom such Purchaser assigns or
transfers any Securities, provided that such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions of this
Agreement and the documents referenced herein that apply to the Purchasers.
 
(i) Investigation. No investigation by or knowledge of a party or its
representatives, before or after the date of this Agreement, will affect in any
manner the representations, warranties, covenants or agreements of another party
set forth in this Agreement (or in any document to be delivered in connection
with the consummation of the transactions contemplated by this Agreement) or the
rights to rely thereon, and such representations, warranties, covenants and
agreements will survive any such investigation.
 
(j) No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person or entity.
 
(k) Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity or bond) associated
with the issuance of such replacement Securities.
 
(l) Independent Nature of Purchasers’ Obligations and Rights. The obligations of
each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance or non-performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein or in any other
document referred to herein, and no action taken by any Purchaser pursuant
hereof or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement. Each Purchaser shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose. Each Purchaser
has been represented by its own separate legal counsel in its review and
negotiation of this Agreement and the other documents referred to herein.
 
(m) Business Day. “Business Day” means any day except any Saturday, any Sunday,
any day which is a federal legal holiday in the United States or any day on
which banking institutions in the State of New York are authorized or required
by law or other governmental action to close. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein or in the Investor Rights Agreement shall not be a Business Day, then
such action may be taken or such right may be exercised on the next succeeding
Business Day.
 
(n) Headings. The headings of this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
(o) Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
[Remainder of page intentionally left blank. Signature pages follow.]

 
19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Stock and Warrant
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
 

  COMPANY:     CICERO, INC.            
By:
      Name :       Title :                       PURCHASERS:     PRIVET FUND LP
           
By:
      Name :       Title :    

 
[Signature Page to Stock and Warrant Purchase Agreement]
 
20

--------------------------------------------------------------------------------

 
 

                            John L. Steffens          

 
[Signature Page to Stock and Warrant Purchase Agreement]
 
21

--------------------------------------------------------------------------------

 
 
 

                    Tom Avery          

 
[Signature Page to Stock and Warrant Purchase Agreement]
 
22

--------------------------------------------------------------------------------

 
 
 

                    Scott Lucas          

 
[Signature Page to Stock and Warrant Purchase Agreement]
 
23

--------------------------------------------------------------------------------

 
 
 

                    Kenneth Casey          

 
[Signature Page to Stock and Warrant Purchase Agreement]
 
 
24

--------------------------------------------------------------------------------

 
 

                    Stephen H. Paneyko          

[Signature Page to Stock and Warrant Purchase Agreement]
 
25

--------------------------------------------------------------------------------

 
 

                    Bruce Miller          

[Signature Page to Stock and Warrant Purchase Agreement]
 
 
26

--------------------------------------------------------------------------------

 
 

                    Donald Peppers          

[Signature Page to Stock and Warrant Purchase Agreement]
 
27

--------------------------------------------------------------------------------

 
 

                    Mark Landis                               Carolyn Landis  



[Signature Page to Stock and Warrant Purchase Agreement]
 
28

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
The Purchasers
 

         
Tranche I
   
Tranche II
   
Tranche III
       
Purchaser
 
Shares
   
Warrants
   
Exercise Price per Share
   
Warrants
   
Exercise Price per Share
   
Warrants
   
Exercise Price per Share
   
Purchase Price
 
Privet Fund LP
    18,250,000       63,875,000     $ 0.04       56,777,778     $ 0.045      
29,200,000     $ 0.050     $ 730,000  
Tom Avery
    500,000       1,750,000     $ 0.04       1,555,555     $ 0.045       800,000
    $ 0.050     $ 20,000  
John L. Steffens
    4,750,000       16,625,000     $ 0.04       14,777,778     $ 0.045      
7,600,000     $ 0.050     $ 190,000  
Mark & Carolyn Landis
    375,000       1,312,500     $ 0.04       1,166,667     $ 0.045       600,000
    $ 0.050     $ 15,000  
Scott Lucas
    125,000       437,500     $ 0.04       388,889     $ 0.045       200,000    
$ 0.050     $ 5,000  
Kenneth Casey
    125,000       437,500     $ 0.04       388,889     $ 0.045       200,000    
$ 0.050     $ 5,000  
Stephen H. Paneyko
    250,000       875,000     $ 0.04       777,778     $ 0.045       400,000    
$ 0.050     $ 10,000  
Bruce Miller
    375,000       1,312,500     $ 0.04       1,166,667     $ 0.045       600,000
    $ 0.050     $ 15,000  
Donald Peppers
    250,000       875,000     $ 0.04       777,778     $ 0.045       400,000    
$ 0.050     $ 10,000  
Total
    25,000,000       87,500,000               77,777,778              
40,000,000             $ 1,000,000  

 
 

 
29

--------------------------------------------------------------------------------